Title: John Adams to Abigail Adams, 3 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 3. 1794
          
          The Post of the day brought me, your kind Letter of 26. Ult. The more I am charmed with your Bravery and Activity in farming the more I am mortified that my Letters in Answer to yours are so

insignificant and insipid. I must leave all your Agriculture to your Judgment and the Advice of your Assitants. I sent you more Grass seeds with the Furniture, which I hope has arrived before now. Mr Adams has sent you the 500 before now. I will sent you a little more if I can possibly Spare it.
          The Times are so critical and Parties so nearly ballanced that I cannot in honour, nor consistently with my Duty abandon my Post. There are so many wild Projects and Motions and so many to support them, that I am become of more importance than Usual, in the opinion of the Soundest Part of the Community.
          We have very disagreable Business to do in finding Ways and means for the Expences We have already incurred. It grieves me to the heart to see an increase of our Debts and Taxes, and it vexes me to see Men opposing even these Augmentations who are every day pushing for Measures that must involve Us in War, and ten times greater Expences.
          But the Inconsistencies and Absurdities of Men are no Novelties to me.
          I have pleased myself with a hope that I should get home in April: but the general opinion is We shall be obliged to remain here till the middle of May. I have little Expectation of seeing you before Election. You are so valourous and noble a farmer that I feel little anxious about Agriculture. Manure in Hills, if you think best: but manure your Barley ground well and harrow it well.
          I have now the pleasing hope of Seeing my honoured Mother again in comfortable health. I have Suffered many melancholly hours both on her Account and yours, and I think myself, indebted under Providence to your tender Care and indefatigable Assiduity, for the Prolongation of her Life.
          If the Yellow fever should mak its Appearance here We shall soon fly: but there is no symptom of it as yet.
          I am sometimes obliged to give critical Votes which expose me to the Passions of Parties: but I have been wonder fully Spared this session. They find it best to let me alone; for I get credit by their Abuse. I am most sincerely / and most kindly your
          
            J A
          
        